ORDER
DANIEL S. BELL, of EAST ORANGE, who was admitted to the bar of this State in 1949, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that DANIEL S. BELL, is disbarred by consent, effective immediately; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DANIEL S. BELL, pursuant to Rule 1:21-6, which were restrained from disbursement except upon application to this Court by Order dated July 26, 1999, for good cause shown, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds into the Superior Court Trust Fund, pending further Order of this Court;' and it is further
*185ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys.
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.